Citation Nr: 0944511	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  08-06 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES


1.  Entitlement to service connection for residuals of a left 
knee injury.

2.  Entitlement to service connection for dental trauma, 
claimed as broken and cracked upper and lower teeth.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from April 1955 to April 
1957.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefits sought on 
appeal.

The Veteran presented testimony before the Board in October 
2009.  The transcript has been associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In this case, the Board notes that the Veteran has contended 
that he incurred a left knee injury and dental trauma during 
two separate football games during his active military 
service.  In his claim, the Veteran indicated that he sought 
treatment from Tuskegee, Alabama, VA Medical Center (VAMC) 
between October 1966 and October 1967.  

While the RO indicated in the July 2006 rating decision and 
February 2008 statement of the case, that a request for 
records dated between 1966 and 1967 resulted in a negative 
response, this is not a completely accurate statement.  In 
March 2006, the RO asked the Tuskegee VAMC to obtain records 
for left knee sprain on October 1, 1966, only.  The request 
did not cover October 2, 1966, to October 1, 1967.  As the 
Tuskegee VAMC was asked only for that single date, their 
response was in turn limited to that single date.  Therefore, 
a remand is necessary in order to clarify whether there are 
any records of treatment of the Veteran from the Tuskegee 
VAMC from October 1966 to October 1967.  38 C.F.R. 
§ 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

The Board also notes that the Veteran is competent to report 
an in-service injury and to describe continuous symptoms 
since that injury, and the claims file also contains a July 
2007 lay statement from another infantryman confirming that 
the Veteran sustained a sprained left knee and dental trauma 
resulting in broken and cracked left teeth in service.  In 
view of this evidence, examinations addressing the nature and 
etiology of the Veteran's claimed disabilities are 
"necessary" in this case.  38 U.S.C.A. § 5103A(d) (West 
2002).

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain 
copies of all outstanding and pertinent 
outpatient treatment records of the 
Veteran from the Tuskegee VAMC dated 
between October 1, 1966, and October 1, 
1967.  All information, which is not 
duplicative of evidence already received, 
should be associated with the claims 
file.  All requests for records and their 
responses should be clearly delineated in 
the claims folder.  

2.  The Veteran should be afforded a VA 
orthopedic examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed left 
knee disorder.  The Veteran's claims file 
must be made available to the examiner 
prior to the examination, and the 
examiner must review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
disorder.  The examiner is also requested 
to offer an opinion as to whether it is 
at least as likely as not (e.g., a 50 
percent or greater probability) that the 
diagnosed disorder is etiologically 
related to the Veteran's period of active 
service and specifically to his claimed 
in-service football injuries.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

3.  Then, the Veteran should be afforded 
a VA dental examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed dental 
disability.  The Veteran's claims file 
must be made available to the examiner 
prior to the examination, and the 
examiner must review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to describe all 
damage to the teeth, maxilla, and 
mandible.  The examiner is specifically 
requested to indicate whether such 
findings as impairment of the mandible, 
loss of a portion of the ramus, and loss 
of a portion of the maxilla are present.  
If such findings are shown upon 
examination, the examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that those findings (as 
opposed to mere broken or cracked teeth) 
are etiologically related to dental 
trauma in service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  After completion of the above 
development, the Veteran's claims should 
be readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


